     Case 4:19-cv-01950 Document 1 Filed on 05/30/19 in TXSD Page 1 of 6



                   THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

JOSE MERCADO,                       §
                                    §
     Plaintiff,                     §
                                    §
v.                                  § CIVIL ACTION NO. 4:19-cv-1950
                                    §
ALTURKY, LLC dba                    §
AMERICAN GUARDS and AHMED           §
KHALIL IBRAHIM, INDIVIDUALLY,       §
                                    §
     Defendants.                    §

                    PLAINTIFF’S ORIGINAL COMPLAINT

                             SUMMARY OF SUIT

     1.    Alturky, LLC dba American Guards (the “Company”) provides

security and personal protection services.

     2.    Unfortunately, the Company did not pay its non-exempt

employee, Jose Mercado (the “Plaintiff”) one and one-half (1½)

times his regular hourly rate for hours worked over forty (40) per

workweek in violation of the Fair Labor Standards Act.

     3.    Defendant    Ahmed    Khalil   Ibrahim    (“Ibrahim”)    is     the

Company’s sole officer and/or director. Reference to the Company

and Ibrahim is collectively to the “Defendants.”

                         JURISDICTION AND VENUE

     4.    This Court has subject matter jurisdiction under 29

U.S.C. § 216(b)(2018) and 28 U.S.C. § 1331 (2019).

     5.    The Plaintiff brings this Complaint in the district in

which the Company does business and where a substantial portion of

the conduct charged herein occurred.         As such, venue is proper in
     Case 4:19-cv-01950 Document 1 Filed on 05/30/19 in TXSD Page 2 of 6



this district pursuant to 28 U.S.C. § 1391(b)(2019).

                                   THE PARTIES

      6.      The Plaintiff, a resident of Houston, Texas, was employed

by the Company within the meaning of the FLSA during the three (3)

year period preceding the filing of this Complaint.                In performing

his duties for the Company, the Plaintiff engaged in commerce or in

the production of goods for commerce.

      7.      The Company, an enterprise engaged in commerce, is a

Texas limited liability company whose charter and privileges to do

business were forfeited on or about February 21, 2014, by the Texas

Secretary of State based on certification by the Texas Comptroller

of   Public     Accounts      indicating      there   were    grounds   for     such

forfeiture.      As such, the Company, is considered a partnership.

The Company has acted, directly or indirectly, in the interest of

an employer with respect to the Plaintiff.                   The Company may be

served with process by serving Ibrahim, at 7447 Harwin Drive, Suite

210, Houston, Texas 77036.

      8.      Ibrahim   has    acted,   directly      or     indirectly,   in   the

interest of an employer with respect to the Plaintiff. Ibrahim may

be served with process at 7447 Harwin Drive, Suite 210, Houston,

Texas 77036.

                                   BACKGROUND

      9.      The Plaintiff was employed by the Company as a security

guard since approximately November of 2017. Although the Plaintiff


                                        -2-
    Case 4:19-cv-01950 Document 1 Filed on 05/30/19 in TXSD Page 3 of 6



typically worked over forty (40) hours each week, the Plaintiff was

not compensated for all such hours worked. In addition, in or

around May of 2018, the Plaintiff’s regular hourly rate of $12.00

per hour began to fluctuate from between $7.25 per hour to $12.00

per hour allegedly based on the amount paid to the Company by the

person or entity with whom the Company had contracted with for

security services.     As a non-exempt employee, the Plaintiff was

entitled to be paid one and one-half (1½) times his regular rate

for all hours worked in excess of forty (40) hours in a workweek.

29 U.S.C. § 207 (2019).

     10.   No    exemption   excuses      the   Company   from   paying   the

Plaintiff overtime compensation for all hours worked over forty

(40) hours each work week.      Nor has the Company made a good faith

effort to comply with the FLSA. Instead, the Company knowingly,

wilfully, or with reckless disregard carried out an illegal pattern

or practice regarding unpaid overtime compensation with respect to

the Plaintiff.

     11.   Ibrahim, as the Company’s owner and operator, has a

substantial financial interest in the Company and is directly

involved in:

     a.    the hiring and firing of its employees;

     b.    its day-to-day operations as they relate to
           defining the terms of employment, workplace
           conditions, and the level of compensation to be
           received by its employees;

     c.    its finances; and

                                    -3-
    Case 4:19-cv-01950 Document 1 Filed on 05/30/19 in TXSD Page 4 of 6




     d.     corporate decisions.

     12.    Pursuant to Section 171.255 of the Texas Tax Code,

Ibrahim is also individually liable for the debts of the Company

incurred after the Company’s corporate privileges were forfeited in

the same manner and to the same extent as if he were a partner and

the Company was a partnership. Tex. Tax Code §§ 171.255(a) and (b)

(2019); See also Haynes v. Gay, 2018 Tex. App. LEXIS 1129 (February

8, 2018) (individual liability for debt of limited liability

company).

                            CAUSE OF ACTION

                   A. Unpaid Overtime Compensation

     13.    The Plaintiff regularly worked in excess of forty (40)

hours per week for which he was not compensated at one and one-half

(1½) times his regular rate of pay.

     14.    As a non-exempt employee, the Plaintiff was entitled to

be paid one and one-half (1½) times his regular hourly rate for all

hours worked in excess of forty (40) hours in a workweek. 29 U.S.C.

§ 207(a) (2019).   Accordingly, the Defendants’ practice of failing

to pay the Plaintiff overtime compensation was and is a clear

violation of the FLSA.

     15.    No exemption excused the Defendants from paying the

Plaintiff one and one-half (1½) times his regular hourly rate for

hours worked over forty (40) hours.       Nor did the Defendants make a

good faith effort to comply with the FLSA. Instead, the Defendants


                                    -4-
       Case 4:19-cv-01950 Document 1 Filed on 05/30/19 in TXSD Page 5 of 6



knowingly, wilfully, or with reckless disregard carried out its

illegal pattern or practice regarding overtime compensation with

respect to the Plaintiff.

       16. Accordingly, the Plaintiff is entitled to overtime pay in

an amount which is one and one-half (1½) times his regular rate of

pay.

       17. In addition, the Plaintiff is entitled to an amount equal

to all of his unpaid overtime wages as liquidated damages.

       18.     Finally,    the   Plaintiff    is   entitled   to      reasonable

attorneys' fees and costs of this action. 29 U.S.C. § 216(b)(2019).

                                    PRAYER

       WHEREFORE, Plaintiff Jose Mercado requests that this Court

award him judgment Defendant Alturky, LLC dba American Guards, and

Ahmed Khalil Ibrahim, Individually, for:

       a.    damages for the full amount of the Plaintiff’s
             unpaid overtime compensation;

       b.    an amount equal to the Plaintiff’s unpaid
             overtime compensation as liquidated damages;

       c.    reasonable attorneys’ fees, costs and expenses
             of this action;

       d.    pre-judgment  interest  and   post-judgment
             interest at the highest rates allowable by
             law; and

       e.    such other and       further    relief   as   may   be
             allowed by law.




                                       -5-
Case 4:19-cv-01950 Document 1 Filed on 05/30/19 in TXSD Page 6 of 6



                              Respectfully submitted,

                              /S/ Mark Siurek
                              Mark Siurek
                              TBA# 18447900
                              Fed ID# 9417
                              3334 Richmond Ave, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              msiurek@warrensiurek.com

                              ATTORNEY-IN-CHARGE FOR PLAINTIFF

                              OF COUNSEL:

                              WARREN & SIUREK, L.L.P.
                              Patricia Haylon
                              TBA# 09281925
                              Fed ID# 13941
                              3334 Richmond Ave, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              thaylon@warrensiurek.com




                                -6-
